Title: From Thomas Jefferson to Micajah Carr, 18 October 1806
From: Jefferson, Thomas
To: Carr, Micajah


                        
                            Sir
                            
                            Washington Oct. 18. 06.
                        
                        Mr. Strange informs me he is not the agent of Donald’s & Burton, but that he will enquire for him &
                            get him to answer my letter. in the mean time, while we are seeking for the plaintiff to do him all the justice he is
                            entitled to, I have thought it safe to write the inclosed letter to mr Brown his attorney to prevent his taking any step
                            in the cause prejudicial to you. I send it open for your information, & after reading it, would advise you to have it
                            delivered to mr Brown, and to ask from him a promise to take no step until we have time to settle with the agent of the
                            company. accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    